Name: Commission Regulation (EEC) No 1180/91 of 6 May 1991 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinks
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar;  energy policy
 Date Published: nan

 Avis juridique important|31991R1180Commission Regulation (EEC) No 1180/91 of 6 May 1991 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinks Official Journal L 115 , 08/05/1991 P. 0005 - 0007 Finnish special edition: Chapter 3 Volume 37 P. 0122 Swedish special edition: Chapter 3 Volume 37 P. 0122 COMMISSION REGULATION (EEC) No 1180/91 of 6 May 1991 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinksTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (1), and in particular Article 6 (3) thereof, Whereas detailed implementing rules on the definition, description and presentation of spirit drinks are laid down by Commission Regulation (EEC) No 1014/90 of 24 April 1990 (2); whereas, in order to protect from unfair competition certain terms added to the sales designation of a number of spirit drinks made by traditional methods, these terms should be restricted to the spirit drinks defined in the Annex to this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Implementation Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 Article 7a is hereby inserted in Regulation (EEC) No 1014/90: 'Article 7a The terms additional to the sales designation that are indicated in the Annex hereto shall be reserved for the products defined thereunder. Spirit drinks not meeting the specifications adopted for the products defined in the Annex may not be designated by the terms indicated for the defined products.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 160, 12. 6. 1989, p. 1. (2) OJ No L 105, 25. 4. 1990, p. 9. ANNEX 1. 'Vruchtenjenever' or 'Jenever met vruchten': a liqueur or other spirit drink - obtained by flavouring 'jenever' with fruit, plants or parts thereof or by adding fruit juice, distillates of concentrated flavours extracted from fruit or plants, or other distillates, - that may be given additional flavouring by natural or nature-identical flavours, - that may be sweetened, - with the organoleptic characteristics of the fruit concerned, - with a minimum alcoholic strength by volume of 20 %. The name of the fruit concerned may replace 'vruchten'. 2. 'Berenburg' or 'Beerenburg': a spirit drink - produced using ethyl alcohol of agricultural origin, - macerating with fruit or plants or parts thereof, - containing as specific flavour distillate of gentian root (Gentiana lutea L.), of juniper berries (Juniperus communis L.) and of laurel leaves (Laurus nobilis L.), - varying in colour from light to dark brown, - that may be sweetened to a maximum content equivalent to 20 grammes per litre of invert sugar, - with a minimum alcoholic strength by volume of 30 %. 3. 'Guignolet': a liqueur obtained by maceration of cherries in ethyl alcohol of agricultural origin. 4. 'Punch au rhum': a liqueur with alcohol content provided exclusively by 'rhum'. 5. 'Pastis de Marseille': a pastis with an anethole content of 2 grammes per litre and an alcoholic strength by volume of 45 %. 6. 'Sloe gin': a liqueur produced by maceration of sloes in gin with the possible addition of sloe juice, - produced using natural flavouring substances only, - with a minimum alcoholic strength by volume of 25 %. 7. 'Topinambur': a spirit drink produced solely by fermentation of Jerusalem artichoke tubers (Helianthus tuberosus L.), with a minimum alcoholic strength by volume of 38 %. 8. 'Hefebrand': a spirit drink produced from lees of wine or of fermented fruit, with a minimum alcoholic strength by volume of 38 %. The term 'Hefebrand' may be supplemented by the name of the basic material used. 9. 'Sambuca': a colourless aniseed-flavoured liqueur - containing distillates of anise (Pimpinella anisum L.), star anise (Illicium verum L.) or other aromatic herbs, - with a minimum alcoholic strength by volume of 38 %, - with a minimum sugar content equivalent to 350 grammes per litre of invert sugar, - with a natural anethole content of not less than 1 gramme and not more than 2 grammes per litre. 10. 'MistrÃ ': a colourless liqueur flavoured with aniseed or natural anethole - with an anethole content of not less than 1 gramme and not more than 2 grammes per litre, - that may also contain a distillate of aromatic herbs, - with an alcoholic strength by volume of not less than 40 % and not more than 47 %, - containing no added sugar. 11. 'Maraschino' or 'Marrasquino': a colourless liqueur the flavour of which is given mainly by a distillate of marasca cherries or of the product of macerating cherries or parts of cherries in alcohol - with a minimum alcoholic strength by volume of 24 %, - with a minimum sugar content equivalent to 250 grammes per litre of invert sugar. 12. 'Nocino': a liqueur the flavour of which is given mainly by maceration and/or distillation of whole green walnut kernels (Jugians regia L.). - with a minimum alcoholic strength by volume of 30 %, - with a minimum sugar content equivalent to 100 grammes per litre of invert sugar.